Upon respondent’s application for a rehearing, the following opinion granting the same was filed November 13, 1894:
Per Curiam.
A rehearing has been asked in this case. We held in our former opinion that the section of the act of 1891 providing that ballots bearing distinguishing marks should not be counted should be construed to exclude all ballots which bear marks not appropriate and necessary to express the voter’s intention. It is now said that the interpretation placed upon the decision is such as to exclude a large number of ballots cast at the recent election upon which there appears an erasure of the name *404of the candidate on one party ticket and a cross before the name of an opposing candidate.
No such question is involved in -the present case, as it arose under the act of 1891, which provided for striking off the name on the party ticket as well as the making of the cross in the square before the name of the opposing candidate. The ballots under consideration are ballots in which the name erased was one appearing on the opposing ballot.
But an examination of the opinion leads us to think that some of the language employed may have been misleading, and, as the public are naturally deeply interested in the subject-matter, we think it proper to state that it was not in the mind of the Court that ballots having a ñame erased under the party ticket and the name of an op'posing candidate marked by a cross should not be counted, but that, in our opinion, such tickets are not legally objectionable, and should be counted. Act No. 2.02, Laws of 1893, § 26, it is true, provides that where only one candidate is to be elected to an office, and the elector desires to vote for a candidate not on his party ticket, he should make a cross in the circle under the name of his party, and also make a cross in the square before the name of the candidate for whom he wishes to vote on the other ticket, and “in such case it'shall not be necessary to strike off the name of the candidate on the party ticket;” but section 17 of the act requires that the booths shall be provided with erasers, and section 26 clearly implies that such erasers may be used to erase the name of the candidate on the party ticket, for it is provided:
“A ticket marked with a cross in the circle under a party name will be deemed a vote for each of the candidates named in such party column whose name is not erased, except those candidates where a cross is placed in the square before the name of some opposing candidate.”
*405The erasure of the name is recognized as appropriate to express the voter’s intent not to vote for sucb candidate, and we do not think that when such an erasure is made on the party ticket, and the voter in addition places a cross before the ñame of the opposing candidate, either mark should constitute a distinguishing mark. Taken as a whole, we think it was intended 'by the act of 1893 that such an erasure should be treated as permissible, though not necessary.
The motion for rehearing presents other questions, the gravity of which ■ induces us to grant a rehearing on the whole case.